DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/529,084 originally filed on August 1, 2019. Claims 1-20 are presented for examination. Claims 1 and 12 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on August 1, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith. The Examiner notes that “Live Cooking Classes” by Jesse Lane Wellness could not be considered because no copy of the non-patent literature was provided and no date for the reference was provided.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process) and claim 12 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “directing an instructional demonstration” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).
Regardless, the claims are reasonably understood as “certain methods of organizing human activity,” which require the following limitations: “transmitting a recipe data packet configured to initiate a user-guided presentation of a plurality of sequenced recipe panels; transmitting a video signal configured to initiate a real-time video feed in tandem with the user-guided presentation; receiving a user-progress signal, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels; and presenting a panel marker, the panel marker indicating the currently-displayed recipe panel.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a remote device,” “a first remote device,” “a second remote device,” and “an instructor device,” are claimed, as these are merely “directing an instructional demonstration,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a remote device,” “a first remote device,” “a second remote device,” and “an instructor device,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-11 and 13-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Claims 10 and 19 additionally recite the hardware elements of “a cooking appliance,” “a camera assembly,” and “an image monitor.” Claims 11 and 20 recite additional hardware elements of “a cabinet” and “a heating element.” However, these additional hardware elements are generic, well-known, and conventional elements that are disclosed in the specification in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). As such, dependent claims 2-11 and 13-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1 and 12.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter “Park,” US 2014/0272817) in view of Kelson (US 2015/0269856).
Regarding claim 1, Park discloses a method of directing an instructional demonstration at a remote device, the method comprising: 
transmitting a recipe data packet configured to initiate a user-guided presentation of a plurality of sequenced recipe panels at the remote device (Park Fig. 4, showing “Key Steps,” which are a plurality of sequenced recipe panels at the remote device; also Park [0057-0058], “the recipe GUI 400 presents a timing of the recipe (e.g., 1 hour) for making the recipe, the tools needed for the recipe, the techniques for the recipe (e.g., pan fry lamb), the list of ingredients for the recipe, and the actions needed for the recipe (e.g., step-by-step instructions)… the user can view content that includes each step of the cooking process (e.g., steps 1-4).”); 
transmitting a video signal configured to initiate a real-time video feed at the remote device in tandem with the user-guided presentation (Park [0023], “If the consumer selects to cook with one or more individuals, the platform device initiates a connection with the individual. For example, the platform initiates a videoconference with the one or more individuals.”; Park [0060], “the guided assistance GUI 600 presents a video of a chef that gives instructions in sync with the flow of the cooking instructions. In some embodiments, the user can control the flow of the cooking instructions. For example, the user can stop, start, go into details, go backwards, or go forward in the content of the cooking process to review a particular step more carefully. In such example, the guided assistance GUI 600 can adjust the video to play in accordance with the user's selection to stop, start, go backwards, forwards, etc. In some embodiments, the instructor associated with the recipe (e.g., chef) can be in a videoconference with the user to instruct the user at each step.”); 
Park does not explicitly teach every limitation of receiving a user-progress signal from the remote device, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the remote device; and presenting a panel marker at an instructor device spaced apart from the remote device, the panel marker indicating the currently-displayed recipe panel at the remote device.
However, Kelson discloses receiving a user-progress signal from the remote device, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the remote device; and presenting a panel marker at an instructor device spaced apart from the remote device, the panel marker indicating the currently-displayed recipe panel at the remote device (Kelson Fig. 2, showing presenting screens from the remote devices on an instructor device displaying, within a first instructor interface, visual representations of a plurality of the student computer interfaces. The visual representations can depict views of the plurality of the student computer interfaces as seen by the students within the students' respective student computer interfaces. The method can also include updating at least a portion of the visual representations to include a visual depiction of student-driven manipulations applied to the respective student computer interfaces.”).
Kelson is analogous to Park, as both are drawn to the art of education devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Park, to include receiving a user-progress signal from the remote device, the user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the remote device; and presenting a panel marker at an instructor device spaced apart from the remote device, the panel marker indicating the currently-displayed recipe panel at the remote device, as taught by Kelson, so that an instructor is able to visually inspect the actions of each student, as the student is taking the action (Kelson [0021]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, and substantially similar limitations in claim 13, Park in view of Kelson discloses that the currently-displayed recipe panel comprises preset legible text relating to the instructional demonstration (Park Fig. 4, showing selected step 2 with preset legible text “Pan Fry the Lamb”).
Regarding claim 3, and substantially similar limitations in claim 14, Park in view of Kelson discloses that the currently-displayed recipe panel comprises a preset static image relating to the instructional demonstration (Park Fig. 4, showing selected step 2 with image depicting “Pan Fry the Lamb”).
Regarding claim 4, and substantially similar limitations in claim 15, Park in view of Kelson discloses that the currently-displayed recipe panel comprises a preset dynamic video (Park Fig. 6 and corresponding [0060], “the guided assistance GUI 600 presents a video of a chef that gives instructions in sync with the flow of the cooking instructions.”).
Regarding claim 5, and substantially similar limitations in claim 16, Park in view of Kelson discloses receiving a communication-approval signal from the remote device prior to receiving the user-progress signal, the communication-approval signal granting a two-way signal exchange between the instructor device and the remote device (Park [0062], “If the consumer selects to cook with one or more individuals, the platform initiates a videoconference with the one or more individuals. The platform device can request contact information of those individuals from the consumer. In some instances, the platform device prompts the consumer to submit an identifier associated with the one or more individuals”).
Regarding claim 6, Park in view of Kelson discloses transmitting an instructor-progress signal configured to initiate presentation of an instructor progress marker at the remote device (Park [0060], “the guided assistance GUI 600 presents a video of a chef that gives instructions in sync with the flow of the cooking instructions… the instructor associated with the recipe (e.g., chef) can be in a videoconference with the user to instruct the user at each step.”).
Regarding claim 7, and substantially similar limitations in claim 12, Park does not explicitly teach every limitation of that the remote device is a first remote device, and wherein the method further comprises: transmitting the recipe data packet configured to initiate the user-guided presentation of the plurality of sequenced recipe panels at a second remote device spaced apart from the instructor device and the first remote device; transmitting the video signal configured to initiate the real-time video feed at the second remote device in tandem with the user-guided presentation; receiving a second user-progress signal from the second remote device, the second user-progress signal 
However, Kelson discloses that the remote device is a first remote device, and wherein the method further comprises: transmitting the recipe data packet configured to initiate the user-guided presentation of the plurality of sequenced recipe panels at a second remote device spaced apart from the instructor device and the first remote device; transmitting the video signal configured to initiate the real-time video feed at the second remote device in tandem with the user-guided presentation; receiving a second user-progress signal from the second remote device, the second user-progress signal corresponding to a currently-displayed recipe panel of the plurality of sequenced recipe panels at the second remote device; and presenting a second panel marker at the instructor device, the second panel marker indicating the currently-displayed recipe panel at the second remote device (Kelson Fig. 2, showing presenting screens from the remote devices on an instructor device indicating currently displayed screens at the remote devices; also Kelson Abstract, “displaying, within a first instructor interface, visual representations of a plurality of the student computer interfaces. The visual representations can depict views of the plurality of the student computer interfaces as seen by the students within the students' respective student computer interfaces. The method can also include updating at least a portion of the visual representations to include a visual depiction of student-driven manipulations applied to the respective student computer interfaces,” the instructor may see visual representations of a plurality of student computer interfaces).
Kelson is analogous to Park, as both are drawn to the art of education devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Park, to include that the remote device is a first remote device, and wherein the method further comprises: transmitting the recipe data packet configured to initiate the user-guided 
Regarding claim 8, and substantially similar limitations in claim 17, Park in view of Kelson discloses that the currently-displayed recipe panel is transmitted in response to a panel selection signal manually prompted by a user at the remote device (Park Fig. 4 and [0058], “the user presses play to play the content and each step of the content is displayed only for the appropriate passage of time for that step, such that the user is able to follow the instructions in real time. At any step of the cooking process, the user can select to view details of the step. For example, the user can select to learn about a technique associated with a step (e.g., how to pan fry lamb).”).
Regarding claim 9, and substantially similar limitations in claim 18, Park in view of Kelson discloses that the remote device comprises a mobile user device (Park [0033], “the content delivery system 110, in full or in part, can reside on a mobile device”).
Regarding claim 11, and substantially similar limitations in claim 20, Park in view of Kelson discloses that the remote device comprises a cooking appliance, the cooking appliance comprising a cabinet defining a cooking zone, and a heating element positioned within the cooking zone (Park [0019], “The platform can be in communication with one or more electronic kitchen appliances to allow control of the appliances via the platform. As used herein, an "electronic kitchen appliance" refers to any electronic cooking device capable of carrying out a cooking-related tasks via controls by a remote device (e.g., the platform) over a communication network (e.g., Bluetooth, Internet, WAN, LAN, etc.). A consumer or an operator of the platform can use the platform to manage settings and monitor status of the kitchen appliance during a cooking process. An example kitchen appliance is a web-enabled oven that allows a consumer to control, via the platform, various oven features, such as the temperature or the start/stop time. In such example, the consumer can use the platform to configure the oven's settings to cook according to information extracted from a recipe, such as cook at 300 degrees for 40 minutes and turn off automatically at the end of 40 minutes,” the example web-enabled oven is a cabinet defining a cooking zone, with a heating element positioned within the cooking zone).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kelson, and in further view of Drake et al. (hereinafter “Drake,” US 2020/0085238).
Regarding claim 10, and substantially similar limitations in claim 19, Park in view of Kelson does not explicitly teach every limitation of that the remote device comprises an interactive engagement assembly mounted above a cooking appliance, the interactive engagement assembly comprising a camera assembly positioned above the cooking appliance, and an image monitor positioned above the cooking appliance and directed at an area forward from the cooking appliance. 
While Park does disclose a cooking appliance connected to the system that can monitor and control aspects of the cooking process (Park [0019], “The platform can be in communication with one or more electronic kitchen appliances to allow control of the appliances via the platform. As used herein, an "electronic kitchen appliance" refers to any electronic cooking device capable of carrying out a cooking-related tasks via controls by a remote device (e.g., the platform) over a communication network (e.g., Bluetooth, Internet, WAN, LAN, etc.). A consumer or an operator of the platform can use the platform to manage settings and monitor status of the kitchen appliance during a cooking process. An example kitchen appliance is a web-enabled oven that allows a consumer to control, via the platform, various oven features, such as the temperature or the start/stop time. In such example, the consumer can use the platform to configure the oven's settings to cook according to information extracted from a recipe, such as cook at 300 degrees for 40 minutes and turn off automatically at the end of 40 minutes. Another example is a digital scale connected to the platform that allows for more precise measurement of ingredients for better controlled cooking.”), Park does not explicitly disclose details regarding the interactive engagement assembly.
However, Drake discloses that the remote device comprises an interactive engagement assembly mounted above a cooking appliance, the interactive engagement assembly comprising a camera assembly positioned above the cooking appliance, and an image monitor positioned above the cooking appliance and directed at an area forward from the cooking appliance (Drake Abstract, “A method of operating a cooking appliance in coordinated communication with, for example, a remote server and a user device, is provided. The method may include receiving a recipe selection signal of a predetermined recipe at the remote server, and transmitting a recipe information signal to the cooking appliance based on the predetermined recipe.”; also Drake Fig. 1, showing the cooking appliance; also Drake [0036], “User device 408 includes a device interface 418 having one or more user inputs such as, for example, buttons, one or more cameras, or a monitor configured to display graphical user interfaces or other visual representations to user. For example, the device interface 418 can include a display that can present or display graphical user interfaces corresponding to operational features of cooking appliance 300 such that user may manipulate or select the features to operate cooking appliance 300.”).
Drake is analogous to Park in view of Kelson, as both are drawn to the art of cooking appliances. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Park in view of Kelson, to include that the remote device comprises an interactive .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeNicola et al. (US 6,288,753) System and method for live interactive distance learning
Koo et al. (US 2014/0295822) Systems and methods for cooking with a smartcook architecture
Takagi (US 2019/0223260) Information processing apparatus, information processing method, and program
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715